Title: To John Adams from Jedidiah Morse, 27 March 1809
From: Morse, Jedidiah
To: Adams, John



Dear & much respected Sir,
Charlestown Mar. 27th.1809

I recd. your letter of the 9th. inst—(nearly a fortnight after its date) accompanying Dr. Trumbull’s M S. Hist. “with more delight than it would be prudent in me to express.” Your approbation of this History, is more praise to it its author, than would be the praise of any other man living, because I believe no other man is so well acquainted with the history of this country, & at the same time so competent to judge what such a history ought to contain. Will you not permit me, Sir, to publish an Extract from this letter, for the benefit of Dr. Trumbull, in the proposals, whh are issued for his History? I should be much obliged by this permission, as wd. Dr. T. Pray do not deny this favor.
The observations & facts in your letter, particularly those, whh relate to “the very first Symptoms & circumstances of Misunderstanding between G. Britain and the Colonies,” are, in my opinion, of peculiar value, & shall be introduced in their place before the work goes to press. Should I proceed in the History, & bring it down to the present times, as I confidentially intimated to you,  was contemplated, I should deem it a privilege to spend some time a day or two with you at your house, when convenient for the purpose of availing myself of the information, whh you possess, & whh I can obtain from no other source, & also of being pointed ascertaining in their order the leading facts & events, whh must constitute the bones & sinews of the history, & of being pointed to the sources whence correct information concerning them may be derived. I feel, Sir, that it is an undertaking of no common magnitude & delicacy, to bring down the general History of the general U States, from 1766 to the present time, a period in a high degree eventful, marked with violent political divisions, & having to do with so many living characters—It will require great labor & patience & perseverance, & restraint on my own feelings, to make it complete & impartial. If I engage, however, I shall engage in earnest, & with determination to go through with it shd. my life & health be spared, a sufficient length of time—Whatever aid you, Sir, can afford me, in this great undertaking, will lay me under great obligations to you.—
The times, Sir, on whh we have fallen, “are evil times indeed.” Some things, whh have lately taken place to blacken this picture, in respect to us both, are too delicate to commit to paper. They may be the subject of conversation at a personal interview.—In the mean time, I pray you, Sir, to rest assured, that I am with the greatest sincerity, / your respectful friend / & servt.
Jedh Morse.Mrs Morse & myself request to be remembered very respectfully & affectionately to Mrs Adams.—
